ON MOTION FOR REHEARING
BOYD, Justice.
In his motion for rehearing, appellant’s able counsel argues that in our original opinion, we misconstrued Article 12.05 of the Texas Code of Criminal Procedure. He posits that we used the bulk of our opinion in a discussion of what constitutes a “court of competent jurisdiction” without fully considering the purpose of the statute and whether the State established it could avail itself of the saving provision of the statute.
Appellant suggests the determinative question is “how does the State engage the Court’s authority to enter a particular judgment?” His answer is that, in order to do so, the State must have filed the appropriate instrument in the proper court of competent jurisdiction within the appropriate limitations period. He emphasizes the third essential of jurisdiction pointed out by the Court in Hultin v. State, 171 Tex.Crim. 425, 351 S.W.2d 248, 255 (1961), i.e., the power to enter the particular judgment. Id. 351 S.W.2d at 255. He then posits the felony complaint was insufficient to invoke the jurisdiction of the district court in that it did not have the power, under the complaint alone, to enter a particular judgment, and therefore, the State is not entitled to the benefit of the tolling statute.
Discussion of appellant’s contention requires us to note the Court’s decision in Ex parte Clear, 573 S.W.2d 224 (Tex.Crim.App.1978). In that case, the Court was concerned with the question whether a district judge illegally assumed jurisdiction as a magistrate of a felony complaint originally filed in the justice court, and unlawfully raised the bail originally set by the justice of the peace. In reaching its decision, the Court was concerned with the construction of art. 4.16'which then, as now, provided that when two or more courts had concurrent jurisdiction of any criminal offense in which an indictment or complaint was first filed, retained jurisdiction except in certain instances not relevant here. The Court held that once such a complaint was filed in the justice court, that court retained sole jurisdiction over the complaint to the exclusion of all other courts, until the complaint was either dismissed by the court, superseded by action of the grand jury or indictment waived under art. 1.141. Id. at 229.
As we noted in our original opinion, in Ex parte Ward, 560 S.W.2d 660, 662 (Tex.Crim.App.1978), the Court held that the filing of a felony complaint in the justice court did not toll the running of the statute of limitations. Thus, it might be argued that the jurisdictional holding in the Clear case would make that holding applicable here. However, we do not believe so. The question considered, and the statute construed, in the Clear case are different from those involved in this one. While the Court in the latter case did hold that a justice of the peace had a certain limited jurisdiction in a felony case, it did not consider or discuss whether such a court was a “court of competent jurisdiction” within the purview of art. 12.05.
In contrast, the Ward Court was concerned with, and gave dispositive effect to, the meaning of that phrase. En route to its decision, that Court engaged in a consid*138erable discussion of the constitutional and statutory provisions defining the jurisdiction of the district court to try and decide the issues of law and fact in a felony case.
It was in that context that the Court held that while a justice court had authority to take a felony complaint and issue a warrant of arrest, it was not, within the purview of art. 12.05, a “court of competent jurisdiction” so that the filing of such a complaint would toll the statute of limitations. Id. If the court had felt the mere ■filing of a complaint was not sufficient to invoke the tolling provision of art. 12.05 in either court, the extensive discussion of the differing jurisdictions of the two courts would have been unnecessary. In this case, of course, it is uncontroverted that the complaint was filed in the district court.
In Barrera v. State, 289 S.W.2d 285 (Tex.Crim.App.1956), the Court considered a statute (Tex.Penal Code Ann. § 1424), since repealed, which provided a mitigated penalty if a stolen item was returned “before any prosecution is commenced.” In construing that phrase, the Court held that a “prosecution is commenced by the filing of a complaint or the return of an indictment.” Id. at 288. See also Ex parte Clear, 573 S.W.2d at 228; and Garlington v. State, 141 Tex.Crim. 595, 150 S.W.2d 253 (1941).
The holding in the Barrera case, and others of like ilk, are instructive in considering appellant’s contention concerning the commencement of prosecution. This is particularly true when considered with the clear language of art. 12.05(b) stating “[T]he time during the pendency of an indictment, information, or complaint shall not be computed in the period of limitation,” together with the instruction of art. 12.05(c) that “[T]he term ‘during the pend-ency,’ as used herein, means that period of time beginning with the day the indictment, information or complaint is filed in a court of competent jurisdiction ...” (emphasis added). Under that language, and in the context of this case, we cannot conclude that the statute would only be applicable in this felony case if an indictment had been filed.
For the reasons stated in our original opinion, we remain convinced the district court is the court of competent jurisdiction to try felony prosecutions. Since the complaint was filed in that court, we can only conclude the statute of limitations was tolled. Since we are obligated to apply the statute as written, the wisdom of its provision is not a matter for decision by this intermediate court. Appellant’s motion for rehearing is overruled.